DETAILED ACTION
This office action is in response to claims filed 29 December 2020.
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 9, and 15 are objected to because of the following informalities (line number corresponds to claim 1): In line 6: “a task” should read “an AI task”.  Appropriate correction is required.
 
Claims 8 and 16 are objected to because of the following informalities (line number corresponds to claim 8): In line 3, the comma after “and” should be removed. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit, configured to”, “a sending unit, configured to”, and “a receiving unit, configured to”, in claims 9, 15, and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, comprising a processor and communications interface implemented in hardware executing software instructions stored in memory (see [0162], and [0037] of the specification).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Interpretation of Contingent Limitations in Method Claims
Claims 1-8 recite a method claim comprising contingent limitations. Specifically, in claim 1, “selecting at least one second device” is a limitation dependent upon the contingency of “when a first device determines that an available computing resource of the first device is less than a computing resource required”. In other words, selecting the second device only happens when the resources of the first device are less than the required resources. MPEP 2111.04(II) states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In the case of the instant application, since the resources of the first device may be greater than the required resources, the broadest reasonable interpretation does not require “selecting at least one second device”, or the subsequent steps relying upon the selection of the at least one second device. However, for the purposes of examination, the examiner is treating claims 1-8 as requiring that the resources of the first device be less than the required resources.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 17 (line numbers correspond to claim 1),
a.	In lines 2-3, it is not particularly pointed out or distinctly claimed what is meant by “an available computing resource of the first device is less than a computing resource required”. In other words, in what way is the available resource less than the required resource? For examination purposes, the examiner will interpret the amount of available resource as being less than the amount of required resource.

Regarding claims 2, and 10 (line numbers correspond to claim 2),
a.	Line 2: It is not particularly pointed out or distinctly claimed whether “at least one second device” is the same or different than “the at least one second device” of claim 1. For examination purposes, the examiner will interpret this to mean the at least one second device of the collaborative computing device has a valid communication distance between the at least one second device and the first device.

Regarding claims 3, and 11 (line numbers correspond to claim 3),
a.	Line 2: It is not particularly pointed out or distinctly claimed whether “at least one second device” is the same or different than “the at least one second device” of claim 1. For examination purposes, the examiner will interpret this to mean the at least one second device of the collaborative computing device has a valid latency between the at least one second device and the first device.

Regarding claims 4, and 12 (line numbers correspond to claim 4),
a.	Line 2: It is not particularly pointed out or distinctly claimed whether “at least one second device” is the same or different than “the at least one second device” of claim 1. For examination purposes, the examiner will interpret this to mean the at least one second device of the collaborative computing device is in a first sequence ordered according to latencies between each of the at least one second devices and the first device.

Regarding claims 5, and 13 (line numbers correspond to claim 6),
a.	Line 2: It is not particularly pointed out or distinctly claimed whether “at least one second device” is the same or different than “the at least one second device” of claim 1. For examination purposes, the examiner will interpret this to mean the at least one second device of the collaborative computing device has a connection duration greater/equal than a preset duration with the first device.

Regarding claims 6, and 14 (line numbers correspond to claim 6),
a.	Line 2: It is not particularly pointed out or distinctly claimed whether “at least one second device” is the same or different than “the at least one second device” of claim 1. For examination purposes, the examiner will interpret this to mean the at least one second device of the collaborative computing device is in a second sequence ordered according to connection duration between each of the at least one second devices and the first device.

Regarding claims 2-8, and 10-16, they are dependent upon rejected claims 1, an 9, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method that sends an AI task to another computing device when a first computing device has insufficient resources, and receiving a result from the other computing device. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
a.	“when a first device determines that an available computing resource of the first device is less than a computing resource required by a to-be-executed artificial intelligence (Al) task group, selecting at least one second device from a collaborative computing device connected to the first device, and the Al task group comprises at least one Al task;”
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (a), but for the recited generic computer components (first device, second device, collaborative computing device), the broadest reasonable interpretation of selecting a second device when a first device has insufficient resources includes an activity of evaluating resources of a first device, and making a judgement that the resources are insufficient and that resources of a second device should be selected. The concepts of judgement and evaluation have been determined to be mental processes (see MPEP 2106.04 (a)). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim “recites” an abstract idea.
In step 2A, prong 2 of the 101 analysis, in addition to the generic computer components identified above, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
b.	“sending, by the first device, a task in the to-be-executed Al task group to the at least one second device;” and 
c.	“receiving, by the first device, an execution result of the sent task from the second device.”
Regarding the generic computer components identified above (first device, second device, collaborative computing device), they represent mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (MPEP 2106.05(f)). The additional element (b) is a step of sending data to a device, which is a step of mere data output, and which has been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Similarly, the additional element (c) is a step of receiving data from a device, which is a step of mere data input, and which has been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Therefore, the claim is “directed” to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the generic computer components represent mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of an inventive concept (MPEP 2106.05(f)). Further, the additional elements identified in (b), and (c) represent no more than mere data input and output implemented using generic computer components. Data input/output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Regarding claims 2-7, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2-6 describe characteristics of the generic computing devices in the collaborative computing device, which neither integrates the judicial exception into a practical application, nor does it introduce significantly more than the judicial exception. Since none of the dependent claims resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 9-15, and 17, they recite limitations similar to those of claims 1-7, and 1 respectively, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON et al. Pub. No.: US 2006/0048157 A1 (hereafter DAWSON), in view of CLARK Pub. No.: US 2018/0349201 A1 (hereafter CLARK).

Regarding claim 1, DAWSON teaches the invention substantially as claimed, including:
A task processing method, wherein the method comprises: 
when a first device determines that an available computing resource of the first device is less than a computing resource required by a to-be-executed [task group] ([0059] Client system 200 sends a job (i.e., “task”) to GM 404 of RS 406 (i.e., “first device”) with a job object defining the requirements of the job. In the example, RS 406 is the receiving resource, however it will be understood that any of the resources within grid environment 150 may act as a receiving resource. GM 404 searches for resources available to handle the job specified in the job object. First, GM 404 checks whether RS 406 can handle the job specified in the job object. If RS 406 cannot handle the job specified in the job object, then GM 404 determines the most suitable available resource for handling the job. [0070] Job object 600 includes…resource requirements 604 (i.e., resource requirements 604 designate an amount of resources needed by the job). [0066] Client system 200 may submit multiple jobs that are simultaneously executing within the grid environment, where job manager 502 manages the results returned from the multiple jobs (i.e., multiple jobs submitted by a client system represents a job “group” of at least one job, and the grid environment works “collaboratively” to execute the multiple jobs)), selecting at least one second device from a collaborative computing device connected to the first device, and the [task group] comprises at least one [task] ([0060] GM 404 determines whether to send the job to one of local resources 410 (i.e., the combination of RS (resources) 406 and local resource 410 represent computing resources available to GM 404). If none of local resources 410 is available and able to handle the job, then GM 404 access a next level of resources within grid environment 150 through parent node 412 (i.e., second device)); 
sending, by the first device, a task in the to-be-executed [task] group to the at least one second device ([0060] Each parent node 412 enables access to availability and ability information about local resource 420 and parent node 422. Thus, if RS 406 is not able to handle the job specified in the job object, then the job is dynamically routed (i.e., “sent”) through the grid environment to the most suitable available resource (i.e., the parent node 412, if parent node 412 is the most suitable available resource)); and 
receiving, by the first device, an execution result of the sent task from the second device ([0063] Further, a result received at GM 404 (i.e., results are received at GM 404 from parent node 412) is returned to client system 200).  

While DAWSON teaches execution of task groups comprising at least one task, DAWSON does not explicitly disclose that the tasks are:
artificial intelligence tasks;

However, in analogous art, CLARK teaches:
artificial intelligence tasks ([0006] A method for processing computing tasks is provided. The method includes sending, to a plurality of client devices, one or more client applications including…a machine learning application…process, using computing resources of the one or more client devices, at least part of the machine learning application; and transmit data associated with results of the received inputs and the processing of the at least part of the machine learning application. [0023] Server 102 may provide or manage a platform for collaborative computing…using grid computing by coordinating volunteer grid computing using the client devices 106-114. [0018] As used herein, example machine learning applications include…artificial intelligence (AI)…applications (i.e., devices of a collaborative grid computing platform execute “artificial intelligence” applications or “tasks”));
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined CLARK’s teaching of a collaborative grid computing platform where devices execute artificial intelligence tasks, with DAWSON’s teaching of a collaborative grid computing platform where nodes execute tasks, to realize, with a reasonable expectation of success, a grid computing system where nodes execute multiple tasks, as in DAWSON, where the tasks are artificial intelligence tasks, as in CLARK. A person of ordinary skill would have been motivated to make this combination to utilize volunteer computing systems to reduce costs of data processing (CLARK [0004]).

Regarding claim 7, DAWSON further teaches:
the method further comprises: 
obtaining, by the first device, idle computing resource information of the second device; and sending, by the first device, the task in the to-be-executed [task] group to the second device based on the idle computing resource information of the second device, wherein a computing resource for a task sent to a given second device in the at least one second device is less than or equal to an idle computing resource of the given second device ([0077] If job distributor 714 does not detect a match between the job object information and the current resource availability, then job distributor 714 will determine the most suitable available resource to handle the job. According to an advantage of the present invention, each resource within a grid environment broadcasts availability information. The availability information is then preferably organized so that a GM searching for the most suitable resource to handle a job will locate the closest, most suitable resource. [0078] In a grid environment implementing a hierarchical resource directory system, resource directory controller 720 communicates with a local resource directory to receive a list of other resources which may be able to execute the job and the availability of those other resources. According to an advantage of the hierarchical resource directory system, each resource updates a local resource directory with an availability and ability of the resource. [0079] Continuing with the hierarchical resource directory system, job distributor 714 parses the local resource list for a match with the job requirements of a job object. If job distributor 714 finds a match with a local resource, then job distributor 714 connects to the local resource and sends the job object to the local resource (i.e., resource availability and ability represent “resource information” of available, or “idle” computing resources at “second” nodes, or devices, which are maintained in a directory, and “obtained” by GMs searching for a most suitable resource to route a job to)). 

Regarding claim 8, DAWSON further teaches:
the method further comprises: 
stopping executing [a task group] of another device ([0056] Data management service 306 may divide up a computation task into separate grid services requests of packets of data that are then distributed by and managed by resource management service 302. The results are collected and consolidated by data management system 306 (i.e., receiving results indicates a completion, or “stoppage”, of execution of a task group of another grid node)); 
updating the available computing resource of the first device ([0078] In a grid environment implementing a hierarchical resource directory system, resource directory controller 720 communicates with a local resource directory to receive a list of other resources which may be able to execute the job and the availability of those other resources. According to an advantage of the hierarchical resource directory system, each resource updates a local resource directory with an availability and ability of the resource); and, 
determining that the updated available computing resource of the first device is less than or equal to the computing resource required by the to-be-executed [task group] ([0059] Client system 200 sends a job (i.e., “task”) to GM 404 of RS 406 (i.e., “first device”) with a job object defining the requirements of the job. In the example, RS 406 is the receiving resource, however it will be understood that any of the resources within grid environment 150 may act as a receiving resource. GM 404 searches for resources available to handle the job specified in the job object. First, GM 404 checks whether RS 406 can handle the job specified in the job object. If RS 406 cannot handle the job specified in the job object, then GM 404 determines the most suitable available resource for handling the job. [0070] Job object 600 includes…resource requirements 604 (i.e., not being able to handle the job specified in the job object represents determining that resources are less than or equal to the required amount of resources in the job object)).

Regarding claims 9, and 15-16, they are system claims comprising limitations similar to those of claims 1, and 7-8 respectively. They are therefore rejected for at least the same rationale.

Regarding claim 17, it is a system claim comprising limitations similar to those of claim 1. It is therefore rejected for at least the same rationale. DAWSON teaches the additional limitations of A task processing apparatus, wherein the apparatus comprises a memory and a processor, the memory is configured to store a computer program, and the processor is configured to invoke the computer program (Fig. 1, Processor 112 processes data under control of an OS and application software accessible from RAM 114, or ROM 116. See also [0032-[0034]).

Claims 2-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON, in view of CLARK, as applied to claims 1, and 9 respectively, and in further view of MATSUBARA et al. Pub. No.: US 2018/0260463 A1 (hereafter MATSUBARA).

Regarding claim 2, while DAWSON discloses a collaborative grid computing system comprising a plurality of devices, the combination of DAWSON, in view of CLARK does not explicitly disclose:
the collaborative computing device comprises at least one second device that has a valid communication distance to the first device, and wherein the valid communication distance is related to a preset value.  

However, in analogous art, MATSUBARA teaches:
the collaborative computing device comprises at least one second device that has a valid communication distance to the first device, and wherein the valid communication distance is related to a preset value ([0074] The task assignment module 132 refers to the node management information 112 (Step S206) and selects at least one of the task processing nodes 200 where to assign the task (Step S207) [0076] In a case where the task processing nodes 200 holding target data 221 have high load, the task assignment module 132 selects different task processing nodes 200 having a low CPU usage, a task processing node 200 physically locating at a short distance, or a task processing node 200 having a short network latency. In other words, task processing nodes 200 whose processing load is low or whose processing time is short are selected among the task processing nodes 200 not holding target data 221. [0051] The distance 305 is a field for storing information indicating the physical distance between the task management node 100 (i.e., “first device”) and the task processing node 200 (i.e., “second device”). In this embodiment, the distance 305 stores information indicating the location where the task processing node 200 is installed (i.e., task processing nodes are selected whose communication distance is within a “preset value” which is understood as a value defining a distance as a short distance. A “valid distance” is further understood to be a distance within the preset value)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MATSUBARA’s teaching of selecting a suitable processing node from a plurality of processing nodes based on a distance between nodes, with the combination of DAWSON and CLARK’s teaching of selecting a suitable processing node to send an AI task, to realize, with a reasonable expectation of success, a system that selects a suitable processing node for an AI task, as in DAWSON and CLARK, where the selecting is based on a distance between nodes, as in MATSUBARA. A person of ordinary skill would have been motivated to make this combination so that improve performance of task execution through selection of processing nodes whose processing load is low/processing time is short (MATSUBARA [0076]).

Regarding claim 3, while DAWSON discloses a collaborative grid computing system comprising a plurality of devices, the combination of DAWSON, in view of CLARK does not explicitly disclose:
the collaborative computing device comprises at least one second device that has a valid communication latency between each second device and the first device, and wherein the valid communication latency is less than or equal to a preset latency.  

	However, in analogous art, MATSUBARA teaches:
the collaborative computing device comprises at least one second device that has a valid communication latency between each second device and the first device, and wherein the valid communication latency is less than or equal to a preset latency ([0074] The task assignment module 132 refers to the node management information 112 (Step S206) and selects at least one of the task processing nodes 200 where to assign the task (Step S207) [0075] In a case where there are a plurality of task processing nodes 200 holding the target data 221, the task assignment module 132 selects a predetermined number of task processing nodes 200… 200 having network latency shorter than a predetermined threshold (i.e., a “valid latency” is understood to be a latency within the predetermined threshold, representing the “preset latency”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MATSUBARA’s teaching of selecting a suitable processing node from a plurality of processing nodes based on a suitable latency, with the combination of DAWSON and CLARK’s teaching of selecting a suitable processing node to send an AI task, to realize, with a reasonable expectation of success, a system that selects a suitable processing node for an AI task, as in DAWSON and CLARK, where the selecting is based on a suitable latency, as in MATSUBARA. A person of ordinary skill would have been motivated to make this combination so that improve performance of task execution through selection of processing nodes whose processing load is low/processing time is short (MATSUBARA [0075]).

Regarding claims 10-11, they comprise limitations similar to those of claims 2-3 respectively, and are therefore rejected for at least the same rationale.

Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON, in view of CLARK, as applied to claims 1, and 9 respectively, and in further view of APPAJI et al. Pub. No.: US 2007/0297388 A1 (hereafter APPAJI).

Regarding claim 4, while DAWSON discloses a collaborative grid computing system comprising a plurality of devices, the combination of DAWSON, in view of CLARK does not explicitly disclose
the collaborative computing device comprises at least one second device that is in a first sequence, and the first sequence is ordered according to communication latencies between each second device and the first device. 

	However, in analogous art, APPAJI teaches:
the collaborative computing device comprises at least one second device that is in a first sequence, and the first sequence is ordered according to communication latencies between each second device and the first device ([0019] The source node (i.e., “first device”) selects a set of neighbor nodes in which each neighbor node (i.e., at least one “second device”) provides a relatively low level of latency (delay) in the data communication link between itself and the source node (step 220). For example, the source node (e.g., node 124) may determine that two neighbor nodes (e.g., nodes 116, 118) form a set in which each node provides a relatively low level of link latency, and a third neighbor node (e.g., node 120) does not provide a sufficiently low level of link latency and is not included in the set. The source node selects (from the set) the node that provides the lowest level of link latency (step 222). For example, the source node (124) may determine that neighbor node 116 provides the lowest level of link latency from the nodes included in the low link latency set (i.e., nodes providing relatively low latency are grouped into sets, or “sequences” and are ordered according to which node has a lowest level of link latency, representing communication latencies between the source node and the destination node)). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined APPAJI’s teaching of ordering links between a source node and nodes of a set of nodes based on communication latency, with the combination of DAWSON and CLARK’s teaching of selecting a suitable second node to receive a task, to realize, with a reasonable expectation of success, a system that selects a suitable second node to receive a task, as in DAWSON, which provides a minimum communication latency with a first node, as in APPAJI. A person of ordinary skill would have been motivated to make this combination so that tasks requiring low latency can be executed in a way that satisfies QoS requirements (APPAJI [0004]).

Regarding claim 12, it comprises limitations similar to those of claim 4, and is therefore rejected for at least the same rationale.

Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON, in view of CLARK, as applied to claims 1, and 9 respectively, and in further view of JUNG et al. Pub, No.: US 2014/0133353 A1 (hereafter JUNG).

Regarding claim 5, while DAWSON discloses a collaborative grid computing system comprising a plurality of devices, the combination of DAWSON, in view of CLARK does not explicitly disclose:
the collaborative computing device comprises at least one second device whose connection duration to the first device is greater than or equal to preset duration.  

However, in analogous art, JUNG teaches:
the collaborative computing device comprises at least one second device whose connection duration to the first device is greater than or equal to preset duration ([0134] The forwarding node selecting unit 117 selects one-hop neighbor nodes (i.e., “second nodes”) whose hello message, which has been received by the hello message reception unit 109, has a received signal strength equal to or greater than a predetermined strength and whose link connection duration satisfies a reference value (or threshold value), as forwarding node subjects (i.e., selectable second nodes are nodes having connection durations that are above a threshold value of “duration”)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined JUNG’s teaching of determining a set of selectable nodes having at least a connection duration that is above a threshold value, with the combination of DAWSON and CLARK’s teaching of selecting a suitable second node to receive a task, to realize, with a reasonable expectation of success, a system that selects a suitable second node to receive a task, as in DAWSON, having a connection duration greater than a threshold, as in JUNG. A person of ordinary skill would have been motivated to make this combination so that nodes having a strong connection as indicated by the connection duration may be selected to minimize the chance or frequency of disconnection.

Regarding claim 13, it comprises limitations similar to those of claim 5, and is therefore rejected for at least the same rationale.

Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON, in view of CLARK, as applied to claims 1, and 9 respectively, and in further view of USHIYAMA et al. Pub. No.: US 2008/0089248 A1 (hereafter USHIYAMA).

Regarding claim 6, while DAWSON discloses a collaborative grid computing system comprising a plurality of devices, the combination of DAWSON, in view of CLARK does not explicitly disclose:
the collaborative computing device comprises at least one second device that is in a second sequence, and the second sequence is ordered according to connection duration between each second device and the first device.

However, in analogous art, USHIYAMA teaches:
the collaborative computing device comprises at least one second device that is in a second sequence, and the second sequence is ordered according to connection duration between each second device and the first device ([0330] The control unit 335 carries out narrowing process by participation time (third priority) (i.e., participation time is the time duration that each node device participates, or is connected to a network system of nodes, and therefore represents a “connection duration”). For example, the control unit 335 refers to participation time information of the plurality of candidates thus selected in Step S343, narrows down node device 2 or the like of which participation time is longer than predetermined standard participation time (or the one of which participation time is the longest) (i.e., nodes that pass the narrowing process based on the first and second priorities (steps S341 and S343 respectively) are considered to be part of a second group, or “sequence” of nodes that will be ordered according to participation time), and selects connection end candidates (node device 2 or the like) (i.e., control unit orders node devices by participation time to identify the one having the longest participation time)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined USHIYAMA’s teaching of determining ordering nodes based on participation time with a network of nodes to identify a node having a longest participation time with a network of nodes, with the combination of DAWSON and CLARK’s teaching of selecting a suitable second node to receive a task, to realize, with a reasonable expectation of success, a system that selects a suitable second node to receive a task, as in DAWSON, having a longest participation time in a network of nodes from an ordered number of node devices, as in USHIYAMA. A person of ordinary skill would have been motivated to make this combination so that nodes having a strongest connection as indicated by the connection duration may be selected to minimize the chance or frequency of disconnection.

Regarding claim 14, it comprises limitations similar to those of claim 5, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. Pub. No.: US 2015/0242484 A1 discloses a grid-computing device that executes computations and operations associated with machine learning tasks.
Anderson Patent No.: US 9,800,517 B1 discloses a customer user selecting attributes that describe requirements for compute node resources for performing a computing task in including extremely low latency, or physical distance from a management resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195